UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7542


STEVEN DIXON PRENTICE,

                Petitioner - Appellant,

          v.

JUSTIN ANDREWS; UNITED STATES OF AMERICA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02062-BO)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Dixon Prentice, Appellant Pro Se. Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven      Dixon    Prentice,   a       federal    prisoner,    appeals    the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2012) petition and denying his motion for reconsideration.                        We

have       reviewed    the     record   and       find     no   reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court. *                        Prentice

v. Andrews, No. 5:14-hc-02062-BO (E.D.N.C. Aug. 18, 2015; Sept.

30, 2015).         We dispense with oral argument because the facts and

legal      contentions      are    adequately      presented     in   the   materials

before      this    court    and   argument     would     not   aid   the   decisional

process.



                                                                              AFFIRMED




       *
       To the extent Prentice challenges the amount collected by
the Bureau of Prisons, he failed to show exhaustion of his
administrative remedies.



                                            2